Citation Nr: 1132988	
Decision Date: 09/07/11    Archive Date: 09/15/11

DOCKET NO.  02-09 748	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for a back disorder.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU) prior to May 8, 2002.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

R. Kessel, Counsel


INTRODUCTION

The Veteran had active military service from November 1974 to November 1977.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from June 2000 and January 2001 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.

The case was most recently before the Board in September 2008.  At that time, the Board remanded the claim of service connection for a back disorder to the agency of original jurisdiction (AOJ).  The TDIU claim was also remanded.  By a separate decision in September 2008, the Board denied entitlement to recognition of the Veteran's son as a helpless child.

(The decision below addresses the Veteran's claim of service connection for a back disorder.  The TDIU claim is addressed in the remand that follows the Board's decision.)


FINDING OF FACT

The Veteran's degenerative disc disease of the thoracolumbar spine is as likely as not attributable to her active military service.



CONCLUSION OF LAW

The Veteran has degenerative disc disease of the thoracolumbar spine that is the result of injury incurred in active military service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be established for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2010).

The Veteran's service treatment records show that she was seen on June 11, 1975, for evaluation after she fell over a "guardrail" [sic] [gunwale].  She said she suffered trauma to her left leg and back.  She was seen the next day with complaints of low back pain.  The impression was contusion of the muscles of the back.  X-rays of the lumbosacral spine were ordered but no results were noted in the records.  

Private treatment records from Appalachian Regional Hospital, dated June 27, 1975, contain a clinical entry noting that the Veteran was involved in a motor vehicle accident (MVA) and complained of back pain.  It also said that all x-rays were negative.  Included was the radiograph report regarding x-rays of the Veteran's lumbosacral spine.  The report noted that there was mild scoliosis of the lumbar spine and a small Schmorl's node on the anterior aspect of the body of T12.

Service records note that the Veteran was also seen in early July 1975 following a MVA several days earlier.  She complained of pain in the right anterior chest area.  X-rays of the cervical spine were normal.  A September 1975 entry noted that she complained of supra pubic and low back pain.  The impression was post-cystitis pain.

The Veteran underwent medical board processing for mild, chronic bronchitis in November 1976.  The medical board did not report any complaints or problems related to her back.  The Veteran was determined to be fit for full duty.

The Veteran's November 1977 separation physical examination did not report any abnormalities associated with her back.  On her Report of Medical History, the Veteran indicated "yes" to the question of arthritis, rheumatism, or bursitis.  She indicated "no" to the question of recurrent back pain.  The examiner commented on the form that a review of the chart found no problems that required medical attention at the time.

The Veteran also was examined for enlistment in the Navy Reserve in November 1978.  The physical examination did not show any evidence of a back problem and the Veteran did not report any problems with her back, to include arthritis.

Post-service records from Pinellas County Health Department show a complaint of low back pain in the thoracic area in March 1986.  The records make note of a MVA in 1984.  Records from Dr. Bala show that the Veteran was treated for complaints of low back pain of two weeks duration in October 1986.  The Veteran had lifted something heavy at work.  X-rays were interpreted as negative for any evidence of fracture.  The diagnosis was low back strain.  She was seen again for low back pain in February 1987.

Records from Dr. Stewart show that the Veteran presented with an initial complaint of low back pain in May 1990.  A magnetic resonance imaging (MRI) examination, also from May 1990, was interpreted to show Schmorl's nodes, otherwise an unremarkable study.

In May 1994, the Veteran underwent a VA physical examination.  Although no back disorder was diagnosed, it was noted that the Veteran had a complaint of back pain, which her doctor had told her was due to disc disease.

Records from Dr. Flinchbaugh show that the Veteran was treated for complaints of low back pain in August 1994.  X-rays were said to show minimal degenerative changes involving the lower thoracic region.  The impression was thoracic and lumbar strain/sprain.

A September 1995 VA orthopedic examination report noted the Veteran's complaints of low back pain for over 20 years.  The examiner said that VA x-rays of the lumbosacral spine were interpreted to show small osteophytes at all lumbar levels with no narrowing of the disc spaces or other abnormalities.  However, the VA radiograph report said that the x-rays showed a normal lumbosacral spine.  The examiner's diagnosis was mild degenerative lumbar disc disease.  The examiner added an addendum that specific testing for evidence of rheumatoid arthritis was negative.

Treatment records from the VA Medical Center (VAMC) in Mountain Home, Tennessee, dated in 1995 and 1996, show complaints of low back pain.

The Veteran was afforded another VA orthopedic examination in June 1996.  She was diagnosed with chronic low back pain.  The examiner reviewed the claims file in order to provide an opinion as to a possible nexus to service.  The examiner noted the results of the May 1990 MRI that demonstrated evidence of Schmorl's nodes.  The examiner said that such nodes were usually developmental and that there was no evidence to show at what time they occurred.  The same VA examiner provided an opinion in August 1996.  He said that he did not believe that the Veteran's current back problems were related to any injuries she had in service.

In April 1997, the Veteran was seen at Christian Healthcare Services for complaints of low back pain.  The assessment was chronic thoracic and low back pain.  X-rays were taken in April 1998 and they showed very mild arthritic change of the thoracic and lumbar spine manifested by spurs arising from a few vertebral end plates.  The Veteran was seen for complaints of low back pain on multiple occasions at Christian Healthcare Services through February 2001, at which time she was diagnosed with degenerative disc disease of the lumbar spine.

The Veteran testified at a hearing before the Board in September 1997.  She stated that she injured her back in service when she slipped off the gunwale of the tugboat she served on.  She also testified that she was involved in a MVA in June 1975 where the car she was riding in was struck from behind.  She said she was told that x-rays showed a Schmorl's node on her spine.  The Veteran also testified that she had been on Social Security Administration (SSA) disability based on arthritis of her back and knees, and her asthma, since 1993. 

A November 1998 letter from Dr. Podurgiel indicates that he was a physician with the United States Navy during the Veteran's period of service when she was stationed in Groton, Connecticut.  To the best of Dr. Podurgiel's knowledge, he recalled that the Veteran had episodic back problems during service.  He remembered her quite well as she was part of the first women's crew to staff a tugboat.

In October 1999, the Veteran was seen for chronic back pain by Dr. Pampati.  His assessment was degenerative arthritis of the lumbar spine with chronic low back pain and symptoms of radiculopathy.  An MRI revealed an unremarkable study except for the suggestion of posterior osteophytes with narrowing of the spinal canal at the level of T12-L1.  Treatment for low back pain continued through June 2001.

An April 2000 VA general medical examination report noted that x-rays of the lumbosacral spine showed evidence of multilevel degenerative disc disease.  The diagnosis was degenerative arthritis of the lumbosacral spine.

In January 2002, x-rays were taken of the thoracic spine at Mary Breckinridge Healthcare.  The impression was degenerative changes of the thoracic spine.  X-rays were taken of the thoracic spine in October 2003 at Appalachian Regional Healthcare.  Although the impression was a "normal study," it was noted in an addendum that there was a mild degree of thoracic spondylosis involving the mid-thoracic spine.

VA records from the Lexington VAMC, dated in 2003 and 2004, show treatment for chronic low back pain and thoracic spondylosis.

In May 2004, a VA nurse practitioner reviewed the claims file in depth.  She noted the Veteran's service record entries of back pain in June and September 1975.  She also noted the initial treatment for complaints of back pain after service, beginning in 1986.  The examiner further noted that an x-ray, dated June "1965" [sic] was unremarkable except for scoliosis and a small Schmorl's node on the anterior aspect of T-12.  She further related, in detail, the results of the May 1990 MRI.  The examiner also noted a history of MVAs in 1975 and 1993, with the latter MVA being a serious accident.  A diagnosis of degenerative disc disease of the thoracic and lumbar spine was provided.  The examiner stated that the Veteran's chronic back disability was less likely as not the result of her fall sustained in the military.  The examiner did relate that the Veteran's weight likely contributed to her back pain.

In November 2005, the AOJ received records associated with the Veteran's SSA disability claim.  The Veteran was found to be totally disabled by SSA primarily as a result of obesity and arthritis of the left knee.  Chronic lumbar back pain was noted in the records as well.

In February 2006, the Veteran underwent VA examination pursuant to a July 2005 Board remand.  The examiner gave the opinion that any current Schmorl's nodes were not caused by or the result of the Veteran's military service.  He stated that Schmorl's nodes are naturally occurring with no trauma and are not a disease.  The examiner explained that the nodes are thought to represent retained notochord and that Schmorl's nodes have not been shown to cause degenerative arthritis or degenerative disc disease.  The examiner stated that the opinion was supported by orthopedic literature and his 35 years of expertise as a physician.  

With respect to a current disability, the examiner provided a diagnosis of mild degenerative disc disease of the thoracolumbar spine versus diffuse idiopathic skeletal hyperostosis (DISH).  The examiner seemed to imply that the Veteran has one or the other disorder.  The examiner stated that x-rays of both the thoracic and lumbar spine revealed changes that appeared more like DISH than arthritis.  In addition to the uncertain diagnosis, the examiner stated that there is evidence that the Veteran sustained mild trauma to her spine that might have led to mild degenerative disc disease.  No further discussion was provided.  

In September 2008, the Board determined that the February 2006 was inadequate because the examiner did not identify the trauma, used the term "might," and related the trauma to degenerative disc disease, a disability that the examiner did not affirmatively diagnose.  In light of the equivocal evidence, the Board found that a remand was warranted in order to have the Veteran reexamined and to determine the nature and etiology of any current thoracolumbar spine disability.  Another examination was important in order to obtain a definite diagnosis and a medical opinion addressing whether any identified thoracolumbar disability was attributable to the Veteran's active military service.

Pursuant to the Board's September 2008 remand, more recent treatment records were obtained from the Lexington and Mountain Home VAMCs.  Records dated through October 2008 continued to show treatment for complaints of low back pain, including lumbar facet injections.

The Veteran underwent additional VA examination of the spine in December 2008.  Her chief complaint was thoracolumbar pain without any extremity pain.  The Veteran reported that her initial complaint of lower back pain occurred as a result of a MVA in 1975.  The examiner noted that a Schmorl's node was seen at the T12 level at that time.  The Veteran also reported two other significant injuries subsequent to the MVA.  One incident was when she fell off a tug boat in service and the other was falling over a guardrail in service.  Back pain followed both incidents.  The examiner noted that current x-rays demonstrated significant spurring, particularly in the T12 region.  In addition, there was narrowing of the intervertebral space at the T11-12 site.  The examiner provided a diagnosis of thoracolumbar spine degenerative disease.

The examiner stated that he reviewed the claims file, including the service records.  He provided an opinion based on a review of the medical information provided, review of the relevant history, current physical examination, and an application of medical reasoning based on medical knowledge.  It was the examiner's professional opinion that it is as likely as not that the Veteran's current complaints and limitation in the region of the thoracolumbar spine are related to her "service-connected" injuries, including the MVA and subsequent trauma with injury on the tug boat as well as when she fell over the curb.  The examiner stated that the opinion was based on the fact that the Veteran developed thoracolumbar degeneration and most particularly in the region of the base of the thoracic spine which would support a definition of previous trauma.

The record contains evidence weighing both in favor and against the Veteran's claim.  There is some medical opinion evidence that indicates the Veteran's current low back disability may not be related to in-service trauma.  Additionally, the February 2006 VA examiner unequivocally opined that Schmorl's nodes are naturally occurring with no trauma and are not a disease.  That examiner explained that the nodes are thought to represent retained notochord and that Schmorl's nodes have not been shown to cause degenerative arthritis or degenerative disc disease.

Nevertheless, the December 2008 VA examiner's opinion was based on the most complete review of the claims file and contained detailed reasoning for the conclusion.  That examiner's opinion is the most persuasive of the multiple opinions of record because it finds support in the record.  That is, the examiner considered the in-service injuries to the Veteran's low back arising from the MVA, tug boat incident, and guardrail incident.  The examiner determined that the Veteran's current low back disability, diagnosed as degenerative disc disease of the thoracolumbar spine, was consistent with previous trauma to the lower thoracic spine area.  At a minimum, the December 2008 opinion gives rise to a reasonable doubt on the question.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2010).  Therefore, with reasonable doubt resolved in the Veteran's favor, the Board finds that the Veteran's degenerative disc disease of the thoracolumbar spine is as likely as not attributable to her active military service.  Thus, the Board concludes that service connection is warranted for degenerative disc disease of the thoracolumbar spine.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304.


ORDER

Service connection for degenerative disc disease of the thoracolumbar spine is granted.


REMAND

Generally, a TDIU rating may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a) (2010).  Additionally, a veteran may be entitled to TDIU on an extra-schedular basis if it is established that she is unable to secure or follow substantially gainful employment as a result of the effect of her service-connected disability.  38 C.F.R. § 4.16(b).

The Veteran submitted a TDIU claim in August 2000.  The claim was denied in January 2001 and the Veteran perfected the appeal of the denial in July 2002.  Thereafter, the Veteran was granted a 100 percent schedular disability for a service-connected respiratory disability by way of a December 2004 rating decision.  The effective date of the total schedular rating was established as May 8, 2002.  Because the Veteran's TDIU claim was submitted prior to the effective date of the 100 percent schedular evaluation, the Board has determined that the she may still establish entitlement to a TDIU rating prior to May 8, 2002.  


In view of the Board's grant of service connection for degenerative disc disease of the thoracolumbar spine, a remand is necessary for the AOJ to implement the award.  A disability rating and effective date must be assigned.  The AOJ should, after undertaking any necessary development, readjudicate the TDIU claim in the first instance with consideration of the additional service-connected disability.  See, e.g., Bernard v. Brown, 4 Vet. App. 384, 393 (1993).

Accordingly, this issue is REMANDED for the following actions:

1.  Implement the grant of service connection for degenerative disc disease of the thoracolumbar spine.  Rate the disability in accordance with applicable rating criteria and assign an effective date.

2.  After undertaking any other development deemed appropriate, re-adjudicate the TDIU claim.  The TDIU question should be addressed for possible entitlement prior to May 8, 2002.  If any benefit sought is not granted, furnish the Veteran and her representative with a supplemental statement of the case and afford them an opportunity to respond before the record is returned to the Board for further review.

By this remand, the Board intimates no opinion as to any final outcome warranted.  No action is required of the Veteran until she is notified by VA.  The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


